--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8


BSD Medical Corporation   2188 West 2200 South, Salt Lake City, Utah  84119-1326
Telephone:  (801) 972-5555    Facsimile:  (801) 972-5930




Date
















Notice of Grant of Stock Option


Dear :


As per the terms of the 1998 Director Stock Plan (the "Plan") of BSD Medical
Corporation (the "Corporation"), you have been granted an option to purchase the
Corporation's common stock.  Therefore, I am pleased to notify you that,
effective ________, you have been granted an option (the "Option") to purchase
up to an aggregate of ________ shares of the Corporation's common stock, par
value $.001 per share (the "Shares"), at the purchase price of $          per
share (the "Purchase Price").  If there are any conflicts between the provisions
of this Notice and the Plan, then the terms of the Plan shall control.


You may exercise your Option at any time after the following dates as to the
numbers of Shares indicated:


Vesting Date
 
Number of Shares
                                                               






--------------------------------------------------------------------------------


 
You must exercise your Option, if at all, on or before the close of business on
the ____ day of  __                    .  Your right to exercise your Option
will terminate on such date and will also terminate immediately upon the
termination of your status as Non-Employee Director with the Corporation (or its
controlled or affiliated companies) for any reason, including your death or
disability or the dissolution or liquidation of the Corporation.  Following
termination of your status position as Non-Employee Director, the Corporation
will have the right to repurchase all Shares purchased by you through the
exercise of an option, which you hereby grant to the Corporation.  The
Corporation's repurchase option will expire one year after termination of your
employment and may be exercised by the Corporation's delivery of notice to you,
or your legal representative, of its exercise of the repurchase option.  The
repurchase option price shall be the fair market value of the Shares on the date
of termination, as determined in good faith by the Board.


To exercise your Option, in whole or in part, you must furnish written notice of
your exercise to the Corporation's secretary at 2188 West 2200 South, Salt Lake
City, Utah 84119-1326.  Such notice must be in the form attached hereto, or some
other form approved by the Board, and must be accompanied by a certified or
cashiers check made payable to the Corporation in an amount equal to the
Purchase Price multiplied by the number of Shares purchased, and assurances
satisfactory to the Corporation that all appropriate withholding taxes have
been, or will be paid.  Such notice must be hand delivered or sent by certified
United States mail, with return receipt requested.


The number of Shares covered by your Option, and the Purchase Price, shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of the Corporation's common stock resulting from a
subdivision or consolidation of such shares or the payment of a share dividend
or any other increase or decrease in the number of shares effected without
receipt of consideration by the Corporation.  If the Corporation shall be the
surviving corporation in any merger or consolidation, your Option shall apply to
the number of securities to which you would have been entitled if you had been
the owner of the Shares on the date of the merger or consolidation.  If there is
a merger, consolidation, sale of assets or similar transaction involving the
Corporation, and which the Corporation is not the surviving entity, then the
Corporation shall diligently attempt to obtain the agreement of the successor in
such transaction to assume the obligations of the Corporation hereunder, by
substituting an equivalent option for the option granted hereby.


Each certificate representing the Shares issued pursuant to your exercise of the
Option may have impressed thereon such restrictive legends, as the Corporation
deems appropriate.  You shall also cooperate in such manner, as the Corporation
reasonably deems appropriate to assure compliance with applicable securities
laws.  If the Corporation so chooses, the Corporation may delay any exercise of
the Option until you have furnished satisfactory evidence to the Corporation
that all United States federal and state withholding taxes owed with respect to
such exercise have been, or will be, paid in full.


Please understand that you have no obligation to exercise your Option, and that
you will have no rights as a stockholder of the Corporation with this Option
until you exercise your Option, in whole or in part, and the Corporation issues
to you a certificate representing your Shares.


Should you have any questions in regard to your Option, please contact the
undersigned or any other officer of the Corporation.  If you agree to terms of
this letter, please execute, date and return the enclosed copy of the letter, at
which time your Option will become effective.



 
Sincerely,
             
President of BSD Medical Corporation





I understand and agree to
the foregoing terms.



                                                                                                   
 




Date:                                                                                              
 
 

--------------------------------------------------------------------------------

 